 


113 HR 1775 IH: Saracini Aviation Safety Act of 2013
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1775 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2013 
Mr. Fitzpatrick (for himself, Ms. Schwartz, Mr. Marino, Mr. Brady of Pennsylvania, Mr. Grimm, Mr. King of New York, Mr. Barletta, Mr. Fattah, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Administrator of the Federal Aviation Administration to issue an order with respect to secondary cockpit barriers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Saracini Aviation Safety Act of 2013.   
2.Secondary cockpit barriersNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue an order that— 
(1)requires, on each commercial aircraft operating under part 121 of title 14, Code of Federal Regulations, the installation of a barrier, other than the cockpit door, that prevents access to the flight deck of an aircraft; and  
(2)requires, for an aircraft— 
(A)that is equipped with a cockpit door, that the barrier required under paragraph (1) remain locked while— 
(i)the aircraft is in flight; and 
(ii)the cockpit door separating the flight deck and the passenger area is open; and 
(B)that is not equipped with a cockpit door, that the barrier required under paragraph (1) remain locked as determined appropriate by the pilot in command.  
 
